57 S.E.2d 315 (1950)
231 N.C. 427
POWELL
v.
INGRAM et al.
STANCELL
v.
INGRAM et al.
No. 751.
Supreme Court of North Carolina.
February 3, 1950.
John T. Manning and Egbert L. Haywood, Durham, for plaintiffs, appellants.
Spears & Hall, Durham, for defendant, John T. Ingram, Jr., appellee.
T. Lacy Williams, Raleigh, and Fuller, Reade, Umstead & Fuller, Durham, for defendant, Bernard Carroll, appellee.
PER CURIAM.
A careful consideration of the record and case on appeal leaves us with the firm conviction that the trial in the court below conformed to all applicable legal principles. As no error in law appears, the verdict and judgment must be upheld. The question of the liability of Sanders to the plaintiffs was not at issue on the trial, and in consequence the judgment does not preclude the plaintiffs from suing Sanders in case they desire to do so.
No error.